ALLOWABILITY NOTICE

Election/Restrictions
The restriction requirement between Invention I and Invention II, as set forth in the Office action mailed on 12/02/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of claims 15 and 17-20 is withdrawn. For clarity, it is noted that the restriction requirement between species still stands.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 10, and 15 are allowed. Claims 2, 5, 8-9, 11, 13, 17-21 and 23-28 are also allowed by way of their respective dependency from claims 1, 10, and 15.
The following is an examiner’s statement of reasons for allowance: 
Claims 10, 11, 13 and 26-28 are allowed for the reasons of record (see previous Office action).
Claims 1, 2, 5, 8-9, 15, 17-21, and 23-25 are allowed because: 
The prior art does not anticipate nor render obvious the combination set forth in independent claims 1 and 15, and specifically does not show “at least one passage configured to guide electromagnetic signals through the heat transfer device” as claimed in claim 1 “at least one passage is configured to guide radio transmission through the heat transfer device” as claimed in claim 15. The closest prior art of record is Musso as set forth in the previous Office action. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitations as claimed in claims 1 and 15, in combination with other claimed features. It is known to employ openings through cold plates in the manner taught by Galyon as set forth in the previous Office action, but there is no disclosure that these openings are configured or at least capable of microwave, radio, and/or electromagnetic signal transmission at least because the openings would ultimately be occupied by screw/bolts. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763